DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Preliminary Amendments and Remarks filed on 22 December 2020 in the matter of Application N° 16/995,880.  Also acknowledged is Applicants’ electronic Terminal Disclaimer (eTD) filed 13 October 2021.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-57 have been canceled.  Claims 58-81 have been added and are supported by the originally filed disclosure.  No new matter has been added.
Thus, claims 58-81 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
Three Information Disclosure Statements, filed 18 August 2020, 17 November 2020, and 3 December 2020, are acknowledged and have been considered.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Claims 58-81 are free of the prior art.  Additionally, Applicants have filed an electronic Terminal Disclaimer which immediately overcomes the issue of Nonstatutory, Obviousness-type Double Patenting with regards to USPNs: 9,827,230; 10,143,683; 10,555,937; 10,561,643; 10,561,644; and 10,561,645.

The particles at issue have been clarified.  Therein, the particles of the ‘683 patent (claims 1 and 20, part (a)(i) and (ii)) are disclosed as being 100% amorphous.  The instantly claimed particles, however, are slightly broader in scope as the particles, though recited as being “amorphous,” are not necessarily defined as being 100% amorphous.  Per the definition provided in the instant specification, the degree amorphicity tied to the term “amorphous” may range from 60-100% amorphous.  The instantly claimed PKI particles are recited as being 100% amorphous within a governing amorphous particle which itself, need not be 100% amorphous.
In view of the explanation presented by Applicants, the Examiner withdraws the rejection.  Anticipating the claims’ vulnerability to Non-Statutory Obviousness-type Double Patenting, Applicants’ filed eTD indicates the ‘683 patent as well.  No issue of ODP exists over the ‘683 patent.
A brief, supplemental search of the prior art was conducted which elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615